DETAILED ACTION
Applicant's response, filed 20 May 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 20 May 2022 has been entered.

Priority
The instant application does not claim the benefit of priority under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) to any prior applications. Accordingly, the effective filing date for the instant application is the filing date of 02 Oct. 2019.

Status of Claims
Claims 3-4 and 13-14 are cancelled.
Claims 1-2, 5-12, and 15-22 are pending.
Claims 1-2, 5-12, and 15-22 are rejected.
Claims 1, 6, 11, and 16 are objected to.

Claim Objections
The objection to claims 1 and 11 in the Office action mailed 20 Jan. 2022 has been withdrawn in view of claim amendments received 20 May 2022.
Claims 1, 6, 11, and 16 are objected to because of the following informalities. This objection is newly recited.
Claims 1 and 11 recite “…generate, using a first feature learning algorithm…, wherein generating the plurality of genotypic causal nodes comprises identifying…a plurality of pairs of genetic sequences and disease states, to output a plurality of gene combinations…identified in the plurality of pairs…”, which is nonsensical and should be amended to recite “…wherein generating the plurality of genotypic causal nodes comprises identifying…a plurality of pairs of genetic sequences and disease states, and outputting a plurality of gene combinations…identified in the plurality of pairs…”. 
Claims 1 and 11 recite “…output at least a path in the causal graph….generating a causal model, as a function of the….” and “…output at least a path in the causal graph….generating, by the computing device, a causal model, as a function of the….”  in the last two limitations of the claims, which is a grammatical error. The claims should be amended to include a semicolon followed by an “and” after the “output” step, such that the claims recite “…output at least a path in the causal graph; and generating….”.
Claims 6 and 16 recite “…wherein identifying the at least a path further comprises…”,. To use consistent language with that of claims 1 and 11, from which claims 6 and 16 respectively depend, and to increase clarity, the claims should be amended to recite “…wherein outputting the at least a path further comprises…”
Appropriate correction is required.

Response to Arguments
Applicant’s arguments field 20 May 2022 regarding the claim objections at pg. 10, para. 5 have been fully considered but they do not pertain to the newly recited claim objections set forth above.

Claim Interpretation
Independent claims 1 and 11 recite “causal nodes”, which are discussed in the specification [0011]. The term is interpreted to mean a data structure that links one or more effects to one or more causes.
Claims 5, 9, 15, and 19 recite “cause link elements”. The term is discussed in the specification [0048] and Fig. 2, and is interpreted to mean any edge connected to a symptomatic causal node.
Claims 9 and 19 recite “symptomatic sibling node”. The term is discussed in [0011] of the specification and is interpreted to mean a symptomatic node that has a genotypic effect link to a genotype that has a genotypic effect link to a second symptom.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. This rejection is newly recited and necessitated by claim amendment.
Claims 1 and 11, and claims dependent therefrom, are indefinite for recitation of “…generating/generating, by a computing device, a machine-learning model including a causal graph containing a plurality of causal nodes comprising a plurality of genotypic causal nodes and a plurality of symptomatic causal nodes, wherein the machine learning model is configured to: generate, using a first feature learning algorithm, the plurality of genotypic causal nodes…; generate, using a second feature learning algorithm, the plurality of symptomatic nodes…; connect the plurality of symptomatic nodes to the plurality of genotypic nodes….”.The first limitation in the claims requires generating a machine learning model comprising a causal graph that already contains a plurality of genotypic causal nodes and a plurality of symptomatic causal nodes, but then recites that the machine learning model is configured to generate the plurality of genotypic causal nodes and the plurality of symptomatic causal nodes that art part of the machine learning model. Therefore, it is unclear if (1) the genotypic and symptomatic causal nodes are intended to be generated in the step of generating the machine learning model, or (2) if the genotypic and symptomatic nodes are intended to be generated by the machine-learning model after the machine learning model is generated. If Applicant intends for (1) the genotypic and symptomatic causal nodes to be generated in the step of generating the machine learning model, it is further unclear if the steps of “generate, using a first feature learning algorithm, the plurality of genotypic causal nodes…” and “generate, using a second feature learning algorithm, the plurality of symptomatic nodes…” intend to define how the genotypic and symptomatic causal nodes in the machine learning model are generated, or if the limitations intend for the machine learning model to generate different, additional genotypic and symptomatic causal nodes. If Applicant intends for (2) the genotypic and symptomatic nodes to be generated by the machine-learning model after the model is generated, it is further unclear in what way the machine-learning model can comprise the genotypic and symptomatic nodes, given they have yet to be generated. Similarly, regarding the limitation “connect the plurality of symptomatic nodes to the plurality of genotypic nodes by instantiation edges…”, it is unclear if this limitation is defining how the causal graph of the machine learning model is generated, or if the limitation is intended to be performed by the machine learning model comprising a causal graph. It is noted the claims later recite “…output at least a path in the causal graph…, wherein the at least a path contains at least a genotypic node and at least a linked symptomatic node…”, suggesting the instantiation of edges defines how the causal graph is being generated (i.e. the edges are part of the causal graph). As such, the metes and bounds of the claims are unclear. For purpose of examination, the claims are interpreted to mean that the machine learning model is generated by generating, using the first feature learning algorithm, the plurality of genotypic causal nodes, generating, using the second feature learning algorithm, the plurality of symptomatic causal nodes, and connecting the plurality of symptomatic nodes to the plurality of genotype nodes by instantiating edges, as suggested by Applicant’s specification at para. [0003]. The remaining steps in the wherein clause of “receive a genetic sequence…; and output at least a path…” are interpreted to be steps the machine learning model is configured to perform. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 5-12, and 15-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Any newly recited portion herein is necessitated by claim amendment. 
The Supreme Court has established a two-step framework for this analysis, wherein a claim does not satisfy § 101 if (1) it is “directed to” a patent-ineligible concept, i.e., a law of nature, natural phenomenon, or abstract idea, and (2), if so, the particular elements of the claim, considered “both individually and as an ordered combination,” do not add enough to “transform the nature of the claim into a patent-eligible application.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016) (quoting Alice, 134 S. Ct. at 2355). Applicant is also directed to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.
Step 1: The instantly claimed invention (claims 1 and 11 being representative) is directed to a system and method for generating a genotypic causal model of a disease state. Therefore, the instantly claimed invention falls into one of the four statutory categories. [Step 1: YES]
Step 2A: First it is determined whether the claimed subject matter is directed to a law of nature, natural phenomenon, or an abstract idea.
Step 2A, Prong 1: Under the MPEP § 2106.04, the Step 2A (Prong 1) analysis requires determining whether a claim recites an abstract idea, law of nature, or natural phenomenon.
Independent claims 1 and 11 recite the following steps which fall under the mathematical concepts and/or mental processes groupings of abstract ideas:
generating a machine-learning model including a causal graph containing a plurality of causal nodes comprising a plurality of genotypic causal nodes and a plurality of symptomatic causal nodes, wherein the machine learning model is configured to:
generate, using a first feature learning algorithm, the plurality of genotypic causal nodes, wherein each genotypic causal node includes a disease state and a gene combination correlated with the disease state, wherein generating the plurality of genotypic causal nodes comprises identifying, using the first feature learning algorithm, in a genetic training set data, a plurality of pairs of genetic sequences and disease states, and outputting a plurality of gene combinations correlated with each disease state of a plurality of disease states identified in the plurality of pairs, said first feature learning algorithm comprising a machine learning algorithm configured to identify associations within the genetic training data;
generate, using a second feature learning algorithm, the plurality of symptomatic nodes, wherein each symptomatic node includes a disease state and at least a correlated symptom and wherein generating the plurality of symptomatic nodes comprises receiving a symptomatic training set including a plurality of data entries containing a plurality of symptoms and a plurality of disease states, wherein each data entry includes a disease state and at least a correlated symptom;
connect the plurality of symptomatic nodes to the plurality of genotypic nodes by instantiating edges connecting disease states of symptomatic nodes to matching disease states of genotypic nodes;
receive a genetic sequence comprising a series of genes identified in a nucleotide sequence of chromosomal nucleic acid of a human subject and a first symptomatic datum as inputs;
output at least a path in the causal graph from inputs in the genetic sequence to outputs at the first symptomatic datum, wherein the at least a path contains at least a genotypic node and at least a linked symptomatic node; and
generating a causal model, as a function of the at least a path in the causal graph including the at least a genotypic node and the at least a linked symptomatic node, wherein the causal model comprises a data structure describing disease states and genetic causes.
The above identified claim limitations falls into the groups of abstract ideas of mathematical concepts and/or mental processes for the following reasons. First, the process of generating the machine learning model including a causal graph containing a plurality of causal nodes comprising a plurality of genotypic causal nodes and a plurality of symptomatic causal nodes can be practically performed in the mind. Specifically, generating the plurality of genotypic causal nodes, each including a disease state and a gene combination correlated with the disease state, by using a first feature learning algorithm on a genetic training set to identify pairs of genetic sequences and disease states and output gene combinations correlated with disease states identified in the plurality of pairs includes embodiments of machine learning models such as linear regression. Similarly, the limitation of generating the plurality of symptomatic nodes including a disease state and at least a correlated symptom using a second learning feature algorithm and a symptomatic training set of disease states and correlated symptoms includes embodiments of machine learning models such as linear regression. Generating a trained linear regression classifier involves iteratively minimizing the square difference between predicted outcomes (e.g. determined by the addition of weighted variables) and actual outcomes, as discussed in Applicant’s specification [0025]-[0026]. As such, the steps of generating the genotypic and symptomatic causal nodes by using learning algorithms to identify correlations between genes and disease states and symptoms and disease states, respectively, are recited at high level of generality, and include embodiments in which the training algorithms require minimizing errors of output of a regression model (e.g. determined by addition and multiplication), such that the steps could be practically performed in the human mind. Furthermore, once the pairs of gene combinations and disease states and pairs of symptoms and disease states are determined by the feature learning algorithms, generating the respective genotypic and symptomatic causal nodes involves drawing nodes representing the determined pairs in a graph, which can be practically performed in the mind aided with pen and paper. Next, connecting the symptomatic nodes to the genotypic nodes by instantiating edges connecting disease states of symptomatic nodes to matching disease states of genotypic nodes involves analyzing the disease states associated with each of the nodes and drawing a line between genotypic and symptomatic nodes that share a disease state, which amounts to a mere analysis of data. Accordingly generating the machine learning model of the causal graph by generating the genotypic and symptomatic causal nodes and instantiating edges between then can be practically performed in the mind, aided with pen and paper. Furthermore, inputting a series of genes and a symptomatic datum into the generated machine learning model involves substituting variables in the model with data, which can be practically performed in the mind or with pen and paper. Outputting a path in the causal graph based on inputs in the genetic sequence and outputs at the first symptomatic data involves analyzing the causal graph to identify a path which links the input genetic sequence to an output at the first symptomatic data, which amounts to analysis of data which can be practically performed in the mind. Last, generating a causal model comprising a data structure describing disease states and genetic causes, as a function of the at least a path in the causal graph including the at least a genotypic node and the at least a linked symptomatic node involves constructing/drawing a graph (e.g. a data structure) using identified paths based in the inputted data, which can be practically performed in the mind. That is, other than reciting the above recited mental process steps are carried out by a computing device, nothing in the claims precludes the steps from being practically performed in the mind. Therefore, these limitations fall under the mental process grouping of abstract ideas. See MPEP 2106.04(a)(2) III. 
Furthermore, the limitations of generating the machine learning model by generating, using a first feature learning algorithm, the plurality of genotypic causal nodes, generating, using the second feature learning algorithm, the plurality of symptomatic causal nodes, and connecting the plurality of symptomatic nodes to the plurality of genotypic nodes fall all under the mathematical concept grouping of abstract ideas. As discussed above, using feature learning algorithms to generate  a machine learning model includes embodiments of feature learning algorithms such as linear regression. Generating a trained linear regression classifier involves minimizing the square difference between predicted outcomes and actual outcomes, as discussed in Applicant’s specification [0025]-[0026], which necessarily requires carrying out a series of mathematical calculations (e.g. subtraction). Therefore the limitations of using the first and second feature learning algorithms amount to a textual equivalent to performing mathematical calculations. Furthermore, generating the machine-learning model comprising a causal graph by using a first and second feature learning algorithm to identify correlations between disease states and genes and disease states and symptoms, respectively, in order to generate the plurality of genotypic and symptomatic causal nodes, and connecting the nodes according to matching disease states (e.g. according to the correlations) amounts to a textual equivalent of a mathematical relationship. This is similar to the claims in Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014), wherein the courts found that claims directed to organizing information and manipulating information through mathematical correlations recited a mathematical relationship.  See MPEP 2106.04(a)(2) I. A. As such, these limitations fall under the mathematical concept grouping of abstract ideas.
Dependent claims 2, 5-10, 12, and 15-22 further recite an abstract idea. Dependent 2 and 12 further recite the mental process and mathematical concept of using a k-means clustering algorithm to generate the genotypic causal nodes. Dependent claims 5 and 15 further recite the mental process of analysis of each symptomatic causal node to include a plurality of cause link elements, each identifying a causal node. Dependent claims 6 and 16 further recite the mental process of identifying a plurality of paths in the causal graph from inputs in the genetic sequence to outputs at the symptomatic datum. Dependent claims 7 and 17 further recite the mental process of receiving a second symptomatic datum for input to the causal graph and selecting the most probably path using the second symptomatic datum. Dependent claims 8 and 18 further recite the mental process of identifying a path through the graph from the genetic sequence to the second symptomatic datum and determining that the identified path matches a path of the plurality of paths. Dependent claims 9 and 19 further recite the mental process of identifying a symptomatic node contains a cause link element matching a causal node in a path of the plurality of paths and eliminating a path. Dependent claims 10 and 20 further recite the mental process of determining that the second symptomatic datum contradicts a causal node of a path of the plurality of paths and eliminating the path. Dependent claims 21-22 further recite the mental process and mathematical concept of generating a plurality of clusters comprising a symptom associated with one or more disease states by the second feature learning algorithm, including a fuzzy logic algorithm. Thus claims 1-2, 5-12, and 15-22 recite an abstract idea. [Step 2A, Prong 1: YES]
Under the MPEP § 2106.04, the Step 2A, Prong 2 analysis requires identifying whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluating those additional elements to determine whether they integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application for the following reasons.
Claims 2, 5-10, 12, 15-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 11 include:
a computing device.
A computing device is a generic computer component. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See MPEP 2106.05(f).
Therefore, the additionally recited element merely invokes computers as a tool, and, as such, the claims as a whole do no integrate the abstract idea into practical application. Thus claims 1-2, 5-12, and 15-22 are directed to an abstract idea. [Step 2A, Prong 2: NO]
The claims do not include any additional steps appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception. Claims 2, 5-10, 12, 15-22 do not recite any elements in addition to the recited judicial exception.
The additional elements of claims 1 and 11 include:
a computing device.
A computing device is a conventional computer component. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). 
Therefore, taken alone, the additional element does not amount to significantly more than the above-identified judicial exception(s). Thus, the independent claim(s) as a whole do not amount to significantly more than the exception itself. [Step 2B: NO] 
Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. For additional guidance, applicant is directed generally to the MPEP § 2106.

Response to Arguments
Applicant's arguments filed 20 May 2022 regarding 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Step 2A, Prong 1:
Applicant remarks a “feature learning algorithm” is a “machine-learning algorithm that identifies associations between elements of data in a training data set, where particular outputs and/or inputs are not specified”, and that machine-learning algorithms use iterative calculations to minimize error, identify centroids, or otherwise operate on subject data through intensive and repeated calculations, which, except in their most simplistic form, cannot be performed in the human mind (Applicant’s remarks at pg. 14, para. 2). Applicant further remarks that the reasoning provided by the Examiner of characterizing the step of using the first and second feature learning algorithms as a mental process is why training a neural network, which is a form of a machine learning model, is provided in the MPEP as an example of a claim that is not directed to an abstract idea (Applicant’s remarks at pg. 14, para. 3). Applicant further remarks that in its most simplistic form, neural networks could include a small number of nodes performing simple arithmetic calculations, and that training such nodes amounted to error minimization just like other machine-learning algorithms, and that this is the case with machine learning processes, and thus the feature learning processes in claim 1 would generally involve acting on a large body of data to modify and create data structures in a manner that, unless improperly reduced to its “most simplistic form” could not be performed by a human being with the aid of pen and paper (Synopsys, 839 F. 3D at 1148), and therefore, the limitations describing the first and second feature learning algorithms do not recite “mental processes” (Applicant’s remarks at pg. 14, para. 3 to pg. 15, para. 1).
This argument is not persuasive. Training a neural network, even a neural network comprising only a few nodes, cannot be practically performed in the mind. While a claim that requires a computer can still recite a mental process, examiners should review the specification to determine if the claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a generic computer, or 2) in a computer environment, or 3) is merely using a computer as a tool to perform the concept. In these situations, the claim is considered to recite a mental process. See MPEP 2106.04(a)(2) III. C. Training a neural network is not simply a concept performed on a computer, but rather requires a computer for utilizing and manipulating computer data structures in creating the neural network. However, broadly using a feature learning algorithm does not require a computer, although the claims may recite that the concept is performed on a generic computer. Rather, the broadest reasonable interpretation of training a machine-learning model (e.g. using a feature learning algorithm) includes embodiments in which the machine learning algorithm is ordinary linear regression, which involves minimizing a square difference between observed and predicted outcomes (e.g. by performing addition and multiplication), or k-means clustering (see claims 2 and 12), which involves minimizing distances between points to group data. This position is supported by Applicant’s specification at paragraphs [0017] and [0023], which discloses linear regression as an example of a machine learning algorithm and involves minimizing an error function. Therefore, unlike a step of training a neural network, these limitations recite a mental process.

Applicant remarks the fact that a step may “involve” performing a mathematical calculation does not mean that the step “recites” a mathematical calculation, and that every computer process, including training neural networks as noted above, involves performing a mathematical operation, and the machine learning steps recited in claim 1 do not recite steps which are themselves mathematical calculations, formulae, or equations, and as noted above, and this is why training a neural network does not represent any form of abstract idea despite any form of a neural network would necessarily “involve” mathematical calculations (Applicant’s remarks at pg. 15, para. 2 to pg. 16, para. 1). Applicant further remarks, accordingly, the limitations describing the generation of the causal nodes using the feature learning algorithms do not recite mathematical concepts (Applicant’s remarks at pg. 16, para. 1).
This argument is not persuasive. MPEP 2106.04(a)(2) states there is no particular word or set of words that indicates a claim recites a mathematical calculation. That is, a claim does not have to recite the word "calculating" in order to be considered a mathematical calculation. For example, a step of "determining" a variable or number using mathematical methods or "performing" a mathematical operation may also be considered mathematical calculations when the broadest reasonable interpretation of the claim in light of the specification encompasses a mathematical calculation. The claims recite “identifying, using the first feature learning algorithm, in a genetic training set, a plurality of pairs of genetic sequences and disease states…” and “generating, using a second feature learning algorithm, the plurality of symptomatic nodes” using a symptomatic training set. Applicant’s specification at para. [0027] defines a “feature learning algorithm” to be a machine learning algorithm that identifies associations between elements of data in a training set, and at para. [0028] that the feature learning algorithm can include a k-means clustering algorithm. Performing a k-means clustering algorithm to identify associations between data (e.g. between genes and diseases and between symptoms and diseases) amounts to a textual equivalent to performing mathematical calculations including minimizing distances (i.e. performing subtraction between points in the data within clusters, and is not simply a process that “involves” mathematical calculations. Accordingly, in light of Applicant’s specification, the broadest reasonable interpretation of the claims encompass a mathematical calculation. 
Regarding, Applicant’s arguments pertaining to a neural network, as discussed above, training a neural network requires a computer and utilizing and manipulating computer data structures in creating the neural network. Therefore, while training a neural network may involve math, it does not amount to a textual equivalent to performing mathematical calculations. It is noted that Applicant’s specification provides support for the feature learning algorithms including a neural network. If Applicant wishes to require that the first and second feature learning algorithms are neural networks, these limitations would not recite an abstract idea. 

Step 2A, Prong two
Applicant remarks that the limitations describing the generation of “genotypic causal nodes” using a first feature learning algorithm and generation of “symptomatic causal nodes” using a second feature learning algorithm do not recite abstract ideas and should be considered additional elements (Applicant’s remarks at pg. 16, para. 2-3).
This argument is not persuasive for the reasons discussed above regarding the limitations of using the first and second feature learning algorithms under Step 2A, Prong one. That is, these limitations recite an abstract idea, and therefore are not additional elements. 

Applicant remarks that claims 1 and 11 recite several data structures including (1) a plurality of causal nodes, (2) a plurality of symptomatic causal nodes, (3) a “causal graph” made up of interconnected genotypic causal nodes and symptomatic causal nodes, and (4) a “causal model” generated using the causal graph, and that Examiner has not provided any reasoning as to why these data structure qualifies as a “mental process” and/or a “mathematical concept” (Applicant’s remarks at pg. 16, para. 3 to pg. 17, para. 1).
This argument is not persuasive. Reasoning for why each limitation was considered to recite a mental process and/or mathematical concept was provided in the above rejection. Furthermore, the generation of a causal graph and/or causal model comprising nodes and edges can involve simply drawing a causal graph or model with nodes and edges via pen and paper. That is, a computer is not required for the generation of a causal graph, although the claims may recite that the generation of the causal graph is performed by a computer. However, simply reciting a mental process being performed on a generic computer does not preclude the limitation from reciting a mental process. See MPEP 2106.04(a)(2) III. Therefore this limitation recites a mental process. Regarding the recited mathematical concept, the courts have found organizing information and manipulating information through mathematical correlations recites a mathematical relationship, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). See MPEP 2106.04(a)(2). In this case, claims 10 and 11 involve organizing information in the forms of nodes and edges based on determined correlations between disease states and gene combinations between disease states and symptoms using the first and second learning algorithms, respectively. Therefore, the generation of the causal graph also represents a mathematical relationship (i.e. organized information based on mathematical correlations).

Applicant remarks that the integration of any abstract ideas that may be recited in claims 1 and 11 into all of the above-described additional elements guarantees that claims 1 and 11 are “more than a drafting effort designed to monopolize [a] judicial exception” (Applicant’s remarks at pg. 17, para. 2).
This argument is not persuasive because the above elements referenced by Applicant are not additional elements, and instead are part of the abstract idea for the reasons discussed above. Therefore, these limitations are not considered under Step 2, Prong 2 of the analysis. See MPEP 2106.04(d).

Applicant remarks that the system of claim 1 is solving a problem inherent to the computerized process of classification, which is the use of machine learning processes and models to sort and match data, as stated in the background of the instant specification (Applicant’s remarks at pg. 17, para. 3). Applicant further remarks the ever-increasing quantity of data makes classification difficult, and that claim 1 presents a technological solution to the classification problem by utilizing unsupervised feature learning algorithms to find correlations in the described body of data in Applicant’s specification, that the correlations are then used to create causal nodes, a novel data structure, which uses correlations discovered in feature learning algorithms to generate links, and therefore, the limitations of claims 1 and 11 represent an improvement to an existing technological process and integrate any abstract ideas into practical application (Applicant’s remarks at pg. 18, para. 1). Applicant further remarks that in addition to solving a specific problem sound in technology, claim 1 discloses specific means and methods as part of the technological solution as noted above (Applicant’s remarks at pg. 18, para. 2 to pg. 19, para. 2).
This argument is not persuasive. It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019). The judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional element or by the additional element(s) in combination with the recited judicial exception. See MPEP 2106.05(a). For the reasons discussed above, the claim limitations pertaining to generating the casual graph, including using feature learning algorithms to generate the nodes of the causal graph, are part of the abstract idea. Accordingly, improvements to classification provided by a causal graph amounts to an improved abstract idea, which is not an improvement to technology. The additional elements of claims 1 and 11 include a computing device. The courts have found the use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the claims do not reflect an improvement to technology.

Applicant further remarks that Examiner noted during the interview that Applicant’s claimed system differed from McRO because the use of algorithms for classification purposes are not inherent to computers, and that the Court in McRO does not specifically state that animation is inherently computerized technology, but that the claimed system in McRO was specifically tailored to improve manual animation techniques using a computing device (Applicant’s remarks at pg. 19, para. 2).
This argument is not persuasive. It was not alleged that the claims differ from McRO simply because the use of algorithms for classification purposes are not inherent to computers. In computer-related technologies, the examiner should determine whether the claim purports to improve computer capabilities or, instead, invokes computers merely as a tool. Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1336, 118 USPQ2d 1684, 1689 (Fed. Cir. 2016).  In McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. McRO, 837 F.3d at 1313-14, 120 USPQ2d at 1100-01. Accordingly, in McRO, the claims were directed to an improvement in computer-related technology because the claims improved computer capabilities (e.g. by automating animation tasks that previously could only be performed by humans). In contrast, the instant claims do not serve to improve the capabilities of a computer (e.g. machine learning models can be performed by a computer), but rather invoke computers merely as a tool to perform an abstract idea, which is not an improvement to computer technology.
Applicant remarks similarly to the cited case law in Kaavo Inc., Applicant submits the use of algorithms to generate a machine learning model and classify data as disclosed in claim 1 is directed to the specific means and method used to achieve the desired result, and claim 1 is directed towards a causal model that “is a specific type of data structure designed to improve the way” a computer classifies certain classes of data, rather than to “any form” of achieving such an aim, and that claim 1 is not an attempt to monopolize the use of algorithms and models, but a claim to the specific manner of using these techniques to output the causal model (Applicant’s remarks at pg. 18, para. 2 and pg. 19, para. 3).
This argument is not persuasive. Regarding the cited case law in Kaavo Inc. (see pg. 18, para. 2 of Applicant’s remarks)., in Enfish, the courts found that the claims were specifically directed to a self-referential table for a computer database” that “is a specific type of data structure designed to improve the way a computer stores and retrieves data in memory” Id. at 1337, 1339. Furthermore, in Visual Memory, the claims were found to be directed to an improved computer memory system, and in Core Wireless Licensing S.A.R.L., the claims were found to be directed to an improved user interface for electronic devices. The instant claims do not serve to improve the way a computer stores and retrieves data in memory, nor do the claims improve electronic device interfaces, as in the case law cited in Kaavo Inc. Rather, Applicant alleges the claims are directed to a causal model, that is a specific type of data structure that improves classification of data. As discussed above, improvements in the classification of data amounts to an improved abstract idea, which is not an improvement to technology. See MPEP 2106.05(a). Furthermore, a causal graph is not a specific computer data structure, and can be drawn and analyzed via pen and paper to represent causal relationships. Accordingly, the causal graph is part of the abstract idea, and thus claims directed to the causal graph are directed to an abstract idea. 
Regarding Applicant’s remarks that the claims do not attempt to monopolize the use of algorithms and models, but recite a specific type of causal graph for classification, while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. the absence of complete preemption does not demonstrate that a claim is eligible. Diamond v. Diehr, 450 U.S. 175, 191-92 n.14, 209 USPQ 1, 10-11 n.14 (1981) ("We rejected in Flook the argument that because all possible uses of the mathematical formula were not pre-empted, the claim should be eligible for patent protection"). See MPEP 2106.04 I. Accordingly, simply because the claim does not preempt all methods for using algorithms and models to classify data does not mean the claims are patent eligible. Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). For the reasons discussed above, the claims are directed to an abstract idea. 

Step 2B
Applicant remarks that claims 1 and 11 recite an inventive concept because the claims recite limitations amounting to a non-conventional and non-generic arrangement of process steps, and that the instant Application does not contain any information to suggest that the elements and/or combination thereof are conventional, no other evidence has been provided indicating that such elements and/or their combination is conventional, and because Examiner has conceded that the limitations of claims 1 and 11, at least as currently presented, patentably distinguish the state of the art as of the filing of the instant application (Applicant’s remarks at pg. 19, para. 4 to pg. 20, para. 1).
This argument is not persuasive. First, although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973. As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016). Therefore, because the claims were found to be non-obvious over the prior art, this is not relevant in determining whether the claims are directed to an abstract idea without significantly more. 
Furthermore, under Step 2B, whether the claims recite additional elements that amount to significantly more than the judicial exception is considered, and the additional elements should be considered as an ordered combination. See MPEP 2106 III and 2106.05 I. B. It is noted that the claims were found to be non-obvious due to the recited generation of the causal graph (i.e. the abstract idea). However, the limitations which recite an abstract idea are not considered when determining whether a claim amounts to significantly more than the recited judicial exception.  As discussed in the above rejection, the additional elements of the claim include a computing device, which the courts have found does not provide significantly more. See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit). Therefore, the claims do not recite any additional elements that are sufficient to amount to significantly more than the recited judicial exception.

Applicant remarks dependent claims 1, 5-12, and 15-22 directly or indirectly depend on claims 1 or 11, respectively, and therefore are drawn to patent eligible subject matter for the same reasons discussed above for claims 1 and 11 (Applicant’s remarks at pg. 20, para. 2).
This argument is not persuasive for the same reasons discussed above for claims 1 and 11.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN L MINCHELLA whose telephone number is (571)272-6485. The examiner can normally be reached 7:00 - 4:00 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN L MINCHELLA/Examiner, Art Unit 1631